Title: From John Adams to Joan Derk van der Capellen tot den Pol, 9 December 1780
From: Adams, John
To: Capellen tot den Pol, Joan Derk, Baron van der


     
      Sir
      Amsterdam Decr. 9. 1780
     
     I have received the Letter, which you did me the Honour to write me, on the 28. Ultimo. The Pamphlet, which I took the Liberty to Send you, may possibly excite in Some Minds a Curiosity, to read the original Memoire, and turn the attention of many to a Subject that deserves a Serious Consideration. It is very probable that Mr. Pounal, meant to allarm, this Republick and perhaps other nations, by Several Things which he has inserted in his Work: for he is by no means a Friend of America. The Truths he tells in her favour, dont come from a willing Witness.
     These little Allarms, and Jealousies of Merchants or of Nations are not much to be regarded. The American Question, one of the greatest which was ever decided among Men, will be determined by the Cabinets of Europe, according to great national Interests. But let these decide as they will, America will be independent. It is not in the Power of Europe to prevent it. Little mercantile Apprehensions, and less Family Competitions and Alliances among Princes, may light Up a general War in Europe. It is possible that a Jealousy of the House of Bourbon, may inkindle a War of several Powers against those Nations who follow the several Branches of that Family. But this would promote rather than retard American Importance. American Independance is no longer a Question with one Man of Sense in the World, who understands any Thing of the Subject.
     
     That Merchant must be a very shallow superficial Thinker indeed who dreads the Rivalry of America, independant, in the Fisheries, in Freight, and in the Coasting Trade, and yet, would not be afraid of it, connected with Great Britain. The Possibility of Americas interfeering, with any Nation in any of those Things will certainly be retarded by her Independance.
     I believe with you that the Credit of America, was never lower in the Low Countries than at this Hour: but I am unfortunate enough to differ, from Your Opinion concerning the Causes of it. The Tales of Gates and Arnold, and the French and Spanish Fleets &c. are ostensible Reasons. The true one is, the apparent Obstinacy and Fury of England, manifested several Ways particularly in the Treatment of Mr. Laurence and the Rage at the Discovery of his Papers. These have intimidated every Body. Every one dreads the Resentment of the Stadthouderian and the English Party, which are the Same, and no one dares Stand forth in opposition to it. So be it—Let them go on, lending their Money and hiring their Ships to England to enable her to murder People of whom neither the Lender nor the Borrower are worthy. Time will Shew them, how much Wisdom there is in their unfeeling Sacrifice of every Sentiment and every Principle upon the Altar of Mammon. The Less America has to do with such People the better it will be for her.
     As to Authentic Informations, Sir. No Information from America would alter Sentiments, which are formed upon Motives, which lie altogether in Europe. No Information from America, could alter the Constitution of this Republick; give the stadtholder less decisive Influence in it, or destroy the Relations between the Families of Hanover and Orange. I should not think it therefore, Wise, nor honest in me to deceive America with any kind of Hopes of Assistance in any Way from this Republick.
     There are a few very few Individuals, among the foremost of whom, You, sir will ever be rememberd who would wish from generous Motives to do us Service, but they are So overborn by the opposite Party that they never will be able to do much, excepting in a Case, in which We should have no need of their Assitance. I have the Honour to be, with great Esteem, Sir your most obt &c.
    